                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                   NO. 5:17-CR-275-FL-1



   UNITED STATES OF AMERICA

       v.                                                      ORDER TO SEAL

   SAMUEL DEWAYNE DOOLITTLE




       On motion of the Defendant, Samuel Dewayne Doolittle, and for good cause shown, it is

hereby ORDERED that DE 50 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This 25th day of January, 2019.




                                    _____________________________________________
                                    LOUISE WOOD FLANAGAN
                                    United States District Judge
